Exhibit 10.1
 
Execution Copy
 
 
VOTING AND TENDER AGREEMENT
 
This VOTING AND TENDER AGREEMENT (this “Agreement”), dated September 30, 2012,
is by and among 3M COMPANY, a Delaware corporation (“Parent”), CYBORG
ACQUISITION CORPORATION, a Delaware corporation and wholly owned Subsidiary of
Parent (“Merger Sub”), and the stockholders of CERADYNE, INC., a Delaware
corporation (the “Company”), set forth on Schedule A hereto (each a
“Stockholder” and, collectively the “Stockholders”).
 
WHEREAS, Parent, Merger Sub and the Company propose to enter into an Agreement
and Plan of Merger, dated as of the date hereof (the “Merger Agreement”), which
provides, among other things, for Merger Sub to commence a tender offer for all
of the issued and outstanding Common Stock (as defined below) of the Company
(the “Offer”) and the subsequent merger of Merger Sub with and into the Company,
with the Company continuing as the surviving corporation (the “Merger”), upon
the terms and subject to the conditions set forth in the Merger Agreement
(capitalized terms used herein without definition shall have the respective
meanings specified in the Merger Agreement);
 
WHEREAS, each Stockholder beneficially owns (as defined in Rule 13d-3 under the
Exchange Act) the number of shares of common stock, par value $0.01 per share,
of the Company (the “Common Stock”) set forth opposite the name of such
Stockholder on Schedule A hereto (such shares of Common Stock, together with any
other shares of Common Stock as to which such Stockholder acquires beneficial
ownership after the date hereof and prior to the Effective Time, including any
shares of Common Stock acquired by means of purchase, dividend, distribution,
stock split, split-up, merger, consolidation, reorganization, recapitalization,
combination, exchange or similar transaction or issued upon the exercise of any
warrants or options, or the conversion of any convertible securities or
otherwise, being collectively referred to herein as such Stockholder’s “Covered
Shares”);
 
WHEREAS, the Board of Directors of the Company has, prior to the execution of
this Agreement, unanimously approved, for purposes of Section 203 of the DGCL,
this Agreement and the transactions contemplated hereby; and
 
WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement and as an inducement and in consideration therefor,
the Stockholders have agreed to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto agree as follows:
 
SECTION 1. Representations and Warranties of the Stockholders.  Each Stockholder
hereby covenants, represents and warrants to Parent and Merger Sub, severally
and not jointly, and solely as to itself and its Covered Shares, as follows:
 
(a) Ownership.  Such Stockholder (i) is the sole beneficial owner of, and has
good, valid and marketable title to, the Covered Shares set forth opposite such
Stockholder’s name on Schedule A hereto, free and clear of any and all
liabilities, liens, claims, security interests, proxies, voting trusts or
agreements, options, rights, understandings or arrangements or any other
encumbrances whatsoever on title, transfer, or exercise of any rights of a
stockholder in respect of such Covered Shares (collectively, “Encumbrances”)
except for restrictions on transfer under the Securities Act or Encumbrances
arising hereunder; (ii) does not own, of record or beneficially, any shares of
capital stock of the Company (or rights to acquire any such shares) other than
the Covered Shares set forth on Schedule A hereto; and (iii) has the sole right
to vote and dispose of and holds sole power to issue instructions with respect
to the matters set forth in Sections 3, 4, 5 and 6 hereof, sole power to demand
appraisal rights and sole power to agree to all of the matters set forth in this
Agreement with respect to all of such Stockholder’s Covered Shares, with no
limitations, qualifications or restrictions on such rights, subject to
applicable federal securities laws and the terms of this Agreement.
 
1

--------------------------------------------------------------------------------

 
 
(b) Organization.  In the case of any Stockholder that is a corporation, limited
partnership or limited liability company, such Stockholder is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated or constituted.
 
(c) Authority.  Such Stockholder has the legal capacity and all requisite power
and authority to execute and deliver this Agreement and to perform such
Stockholder’s obligations hereunder and consummate the transactions contemplated
hereby.  To the extent applicable, the execution, delivery and performance by
such Stockholder of this Agreement and the consummation by such Stockholder of
the transactions contemplated hereby have been duly and validly authorized by
such Stockholder (or its board of directors or similar governing body, as
applicable), and no other actions or proceedings on the part of such Stockholder
are necessary to authorize the execution and delivery by such Stockholder of
this Agreement and the consummation by such Stockholder of the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by such Stockholder and constitutes a valid and binding obligation of
such Stockholder enforceable in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law).
 
(d) No Conflict.  Neither the execution and delivery of this Agreement by the
Stockholder nor the performance by such Stockholder of such Stockholder’s
obligations hereunder nor the consummation by such Stockholder of the
transactions contemplated hereby will (i) result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under, or
conflict with (A) to the extent applicable, any provisions of the organizational
documents of such Stockholder or (B) any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit or other instrument or obligation of
any kind to which such Stockholder is a party or by which such Stockholder’s
Covered Shares are bound, or (ii) violate, or require any consent, approval, or
notice under, any provision of any judgment, order or decree or any federal,
state, local or foreign statute, law, ordinance, rule, regulation, order,
judgment, decree or legal requirement applicable to such Stockholder or any of
such Stockholder’s Covered Shares (other than filings required pursuant to the
Exchange Act), except, in the case of (i) or (ii) above, as could not reasonably
be expected, either individually or in the aggregate, to have a material adverse
effect on the ability of such Stockholder to perform its obligations hereunder
or to consummate the transactions contemplated hereby on a timely basis.
 
2

--------------------------------------------------------------------------------

 
 
(e) Information.  None of the information relating to such Stockholder provided
by or on behalf of such Stockholder in writing for inclusion in the Offer
Documents, the Schedule 14D-9, the Information Statement or the Proxy Statement
will, at the respective times such documents are filed with the SEC or are first
published, sent or given to stockholders of the Company, contain any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
 
(f) Absence of Litigation.  As of the date hereof, there is no action,
arbitration, claim, proceeding, suit or investigation pending or, to the
knowledge of such Stockholder, threatened against such Stockholder before or by
any Governmental Authority, except, as could not reasonably be expected, either
individually or in the aggregate, to have a material adverse effect on the
ability of such Stockholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.
 
(g) No Broker’s or Finder’s Fee.  No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of such
Stockholder (other than in such Stockholder’s capacity as an officer or director
of the Company and as disclosed pursuant to the Merger Agreement).
 
(h) Acknowledgement.  Such Stockholder has received and reviewed a copy of the
Merger Agreement. Such Stockholder understands and acknowledges that each of
Parent and Merger Sub is entering into the Merger Agreement in reliance upon
such Stockholder’s execution, delivery and performance of this Agreement.
 
SECTION 2. Representations and Warranties of Parent and Merger Sub.  Each of
Parent and Merger Sub hereby, jointly and severally, represents and warrants to
the Stockholders as follows:
 
(a) Organization.  Each of Parent and Merger Sub is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, and each of Parent and Merger Sub has
all requisite corporate power and corporate authority to execute and deliver
this Agreement and to perform its obligations hereunder and consummate the
transactions contemplated hereby, and has taken all necessary corporate action
to authorize the execution, delivery and performance of this Agreement.
 
(b) Authority.  This Agreement has been duly authorized, executed and delivered
by each of Parent and Merger Sub and constitutes a valid and binding obligation
of Parent and Merger Sub enforceable in accordance with its terms, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law).
 
3

--------------------------------------------------------------------------------

 
 
(c)  No Conflict.  Neither the execution and delivery of this Agreement by
Parent and Merger Sub nor the performance by Parent and Merger Sub of their
obligations hereunder nor the consummation by Parent and Merger Sub of the
transactions contemplated hereby will (i) result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under, or
conflict with (A) any provisions of the organizational documents of Parent or
Merger Sub or (B) any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit or other instrument or obligation of any kind to which
such Parent or Merger Sub is a party or by which Parent or Merger Sub or their
assets are bound, or (ii) violate, or require any consent, approval, or notice
under, any provision of any judgment, order or decree or any federal, state,
local or foreign statute, law, ordinance, rule, regulation, order, judgment,
decree or legal requirement applicable to Parent or Merger Sub or their assets
(other than filings required pursuant to the Exchange Act), except, in the case
of (i) or (ii) above, as could not reasonably be expected, either individually
or in the aggregate, to have a material adverse effect on the ability of either
Parent or Merger Sub to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.
 
SECTION 3. Tender of the Covered Shares.  Each Stockholder hereby agrees that it
shall (a) tender its Covered Shares or cause to be tendered (and deliver any
certificates evidencing such Covered Shares or an appropriate affidavit of lost
certificate with respect thereto to the extent any of such certificates have
been lost, misplaced or destroyed), into the Offer promptly following the date
the Offer is commenced, and in any event no later than ten (10) business days
after the commencement of the Offer, free and clear of all Encumbrances, except
for restrictions on transfer under the Securities Act or Encumbrances arising
hereunder, and (b) not withdraw or cause to be withdrawn, its Covered Shares
from the Offer at any time.  If a Stockholder acquires Covered Shares after the
date hereof, such Stockholder shall (i) tender, or cause to be tendered, such
Covered Shares into the Offer on or before the fifth (5th) business day prior to
the expiration of the Offer or, if later, on or before the second (2nd) business
day after such acquisition but in any event prior to the expiration of the
Offer, and (ii) not withdraw, or cause to be withdrawn, such Covered Shares from
the Offer at any time.  Notwithstanding anything in this Agreement to the
contrary, nothing herein shall require the Stockholder to exercise any warrants,
options, convertible securities or other rights to purchase securities of the
Company.
 
SECTION 4. Option.
 
(a) On the terms and subject to the conditions set forth herein, each
Stockholder hereby grants to Parent an option (the “Option”) to purchase all of
the right, title and interest of such Stockholder in and to such Stockholder’s
Covered Shares at a price equal to the Offer Price.  Parent may exercise an
Option in whole, but not in part, if, but only if, (i) Merger Sub has acquired
shares of Common Stock pursuant to the Offer and (ii) such Stockholder shall
have failed to tender into the Offer any Covered Shares or shall have withdrawn
the tender of any Covered Shares from the Offer.  Parent may exercise an Option
at any time within the ten (10) days following the date when such Option first
becomes exercisable.
 
(b) In the event that Parent is entitled to and wishes to exercise an Option,
Parent shall send a written notice to the relevant Stockholder(s) specifying the
place and the date for the closing of such purchase, which date shall be not
more than ten (10) days after the date of such notice; provided that in the
event that prior notification to, or approval of, any Governmental Authority is
required in connection with the exercise of an Option or there shall be in
effect any preliminary or final injunction or other order issued by any
Governmental Authority prohibiting the exercise of an Option, the period of time
during which the date of the closing may be fixed shall be extended until the
tenth (10th) day following the last date on which all required notifications
shall have been made, all required approvals shall have been obtained, all
required waiting periods shall have expired or been terminated and any such
prohibition shall have been vacated, terminated or waived.
 
4

--------------------------------------------------------------------------------

 
 
(c) At the closing of the purchase of a Stockholder’s Covered Shares pursuant to
exercise of an Option, simultaneously with the payment by Parent of the purchase
price for a Stockholder’s Covered Shares, such Stockholder shall, to the extent
such Covered Shares are not Uncertificated Shares, deliver, or cause to be
delivered, to Merger Sub certificates representing such Covered Shares duly
endorsed to Merger Sub or accompanied by stock powers or other transfer
documents duly executed by the Company in blank, together with any necessary
stock transfer stamps properly affixed, or shall transfer such Uncertificated
Shares, in each case, free and clear of all Encumbrances, except for
restrictions on transfer under the Securities Act or Encumbrances arising
hereunder.
 
(d) Parent, Merger Sub or the Company, as applicable, shall be entitled to
deduct and withhold from the consideration otherwise payable pursuant to this
Section 4 to a holder of Covered Shares such amounts as are required to be
withheld under the Code, or any applicable provision of state, local or foreign
tax law.  To the extent that amounts are so withheld, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
holder of the Covered Shares in respect of which such deduction and withholding
was made.
 
SECTION 5. Transfer of the Covered Shares; Other Actions.  Prior to the
termination of this Agreement, except as otherwise provided herein, each
Stockholder shall not: (a) transfer, assign, sell, gift-over, pledge, grant any
Encumbrance with respect to or otherwise dispose (whether by sale, merger,
consolidation, liquidation, dissolution, dividend, distribution or otherwise,
including by operation of law, other than by death of any person) of, or consent
to any of the foregoing (each such action, a “Transfer”), any Covered Shares or
any right or interest therein; (b) enter into any contract, option or other
agreement, arrangement or understanding with respect to any Transfer (whether by
actual disposition or effective economic disposition due to hedging, cash
settlement or otherwise) of Covered Shares; (c) grant any proxy or
power-of-attorney with respect to any of the Covered Shares; (d) deposit any of
the Covered Shares into a voting trust, or enter into a voting agreement or
arrangement with respect to any of the Covered Shares; or (e) take any other
action that would restrict, limit or interfere in any material respect with the
performance of such Stockholder’s obligations hereunder or the transactions
contemplated hereby.  Notwithstanding the foregoing, the preceding sentence
shall not prohibit a Transfer of Covered Shares by a Stockholder: (i) if such
Stockholder is an individual, to any member of such Stockholder’s immediate
family, or to a trust or foundation established for the benefit of such
Stockholder and/or for the benefit of one or more members of such Stockholder’s
immediate family or established for charitable purposes, or upon the death of
such Stockholder, or (ii) if such Stockholder is a partnership, limited
liability company or trust, to one or more partners or members of such
Stockholder or to an affiliated corporation under common control with such
Stockholder or to any trustee or beneficiary of the trust, provided that any
Transfer permitted pursuant to (i) or (ii) above shall be permitted only if, as
a precondition to such Transfer, the transferee of such Covered Shares agrees in
writing with Parent and Merger Sub to be bound by the terms and conditions of
this Agreement.
 
5

--------------------------------------------------------------------------------

 
 
SECTION 6. Covenant to Vote; Irrevocable Proxy.
 
(a) Each Stockholder hereby agrees to vote all Shares as to which the
Stockholder has sole or shared voting power (such Stockholder’s “Vote Shares”),
or to provide a written consent in respect of the Vote Shares, in connection
with any meeting of stockholders of the Company or any action by written consent
in lieu of a meeting of stockholders of the Company (i) in favor of (A) approval
and adoption of the Merger Agreement (as it may be modified or amended from time
to time), the approval of the Merger and the other transactions contemplated by
the Merger Agreement and any other matter that must be approved by the
stockholders of the Company in order for the transactions contemplated by the
Merger Agreement to be consummated and (B) any adjournment, recess, delay or
postponement recommended by the Company with respect to any stockholder meeting
with respect to the Merger Agreement and the Merger and (ii) against (A) any
Takeover Proposal or any proposal relating to any Takeover Proposal, (B) any
merger (other than the Merger), consolidation or other combination involving the
Company or its Subsidiaries or a reorganization, recapitalization, extraordinary
dividend, dissolution or liquidation of the Company or any Company Subsidiary,
(C) to the extent submitted to a stockholder vote, any change in the business,
management or Board of Directors of the Company (other than as directed by
Parent, Merger Sub or any Parent Subsidiary) or (D) any other action, proposal
or agreement that would (1) reasonably be expected, to impede, interfere with,
materially delay or postpone the Merger and the other transactions contemplated
by the Merger Agreement, (2) result in a breach in any respect of any covenant,
representation or warranty, or any other obligation or agreement of the Company
under the Merger Agreement, (3) result in any of the Offer Conditions or
conditions to the Merger not being fulfilled or satisfied or (4) change in any
manner the dividend policy or capitalization of, including the voting rights of
any class of equity interests in, the Company.
 
(b) In furtherance of the agreements herein, each Stockholder hereby irrevocably
grants to, and appoints, Parent and any person or persons designated in writing
by Parent, and each of them individually, such Stockholder’s proxy and
attorney-in-fact (with full power of substitution), for and in the name, place
and stead of such Stockholder, to vote all its Vote Shares, or grant a consent
or approval in respect of such Vote Shares, or execute and deliver a proxy to
vote such Vote Shares, on the matters and in the manner specified in Section
6(a) of this Agreement (but not on any other matters).
 
(c) Each Stockholder hereby represents and warrants to Parent that any proxies
heretofore given by it in respect of its Covered Shares are not irrevocable, and
that any such proxies are hereby revoked, and agrees to communicate in writing
notice of revocation of such proxies to the relevant proxy holders.
 
6

--------------------------------------------------------------------------------

 
 
(d) Each Stockholder hereby affirms that the irrevocable proxy set forth in
Section 6(b) is given in connection with, and in consideration of, the execution
of the Merger Agreement by Parent, and that such irrevocable proxy is given to
secure the performance of the duties of such Stockholder under this
Agreement.  Each Stockholder hereby further affirms that the irrevocable proxy
is coupled with an interest sufficient in law to support an irrevocable power
and may under no circumstances be revoked.  Such Stockholder hereby ratifies and
confirms all that such irrevocable proxy may lawfully do or cause to be done by
virtue hereof.  Such irrevocable proxy is executed and intended to be
irrevocable in accordance with the provisions of Section 212 of the DGCL until
the termination of this Agreement in accordance with its terms.
 
(e) Each Stockholder hereby agrees that it shall not, and shall cause each of
its affiliates not to, become a member of a “group” (as that term is used in
Section 13(d) of the Exchange Act) that it is not currently a part of and that
has been disclosed in a filing on Schedule 13D prior to the date hereof (other
than as a result of entering into this Agreement) with respect to any shares of
Common Stock, warrants or any other securities of the Company for the purpose of
opposing or competing with the Transactions.
 
SECTION 7. Changes to Shares of Common Stock.  In case of a stock dividend or
distribution, or any change in shares of Common Stock by reason of any stock
dividend, distribution, stock split, split-up, recapitalization, combination,
exchange or similar transaction, the phrase “shares of Common Stock” shall be
deemed to refer to and include the shares of Common Stock as well as all such
stock dividends and distributions and any securities into which or for which any
or all of the shares of Common Stock may be changed or exchanged or which are
received in such transaction.  Each Stockholder agrees to notify Parent promptly
in writing of the number of any additional shares of Common Stock or other
securities of the Company acquired by such Stockholder, if any, after the date
hereof.
 
SECTION 8. No Inconsistent Arrangements.  Each Stockholder agrees, while this
Agreement is in effect, (a) not to take, agree or commit to take any action that
would reasonably be expected to make any representation or warranty of such
Stockholder contained in this Agreement inaccurate in any respect as of any time
during the term of this Agreement and (b) to take all reasonable action
necessary to prevent any such representation or warranty from being inaccurate
in any respect at any such time.
 
SECTION 9. Non-Solicitation. Each Stockholder shall not and shall not authorize
or permit its representatives to directly or indirectly (a) solicit, initiate,
or knowingly encourage the submission of, any Takeover Proposal, (b) approve or
recommend or propose publicly to approve or recommend, any Takeover Proposal,
enter into any agreement, agreement-in-principle or letter of intent with
respect to or accept any Takeover Proposal, (c) participate or engage in any
discussions or negotiations regarding, or furnish to any Person any non-public
information with respect to, or knowingly take any action to facilitate any
inquiries or the making of any proposal that constitutes, or could reasonably be
expected to lead to, any Takeover Proposal or (d) make any statement or proposal
inconsistent with the Company Recommendation.
 
7

--------------------------------------------------------------------------------

 
 
SECTION 10. Further Assurances.  Each Stockholder shall, upon request of Parent
or Merger Sub, execute and deliver any additional documents and take such
further actions as may reasonably be deemed by Parent or Merger Sub to be
necessary or desirable to carry out the provisions of this Agreement.
 
SECTION 11. Disclosure.  Each Stockholder shall permit Parent and Merger Sub to
publish and disclose in all documents and schedules filed with the SEC to the
extent required under the Exchange Act and the regulations promulgated
thereunder, such Stockholder’s identity and ownership of shares of Common Stock
and the nature of such Stockholder’s commitments, arrangements and
understandings under this Agreement.
 
SECTION 12. Termination.  This Agreement and all rights and obligations of the
parties hereunder shall terminate on the earliest of (a) the termination of the
Merger Agreement in accordance with its terms, (b) the Effective Time, (c) any
reduction of the Offer Price or the Merger Consideration or waiver or amendment
of the Minimum Tender Condition, or (d) the mutual written agreement of the
parties to terminate this Agreement.  In addition, upon a Company Change in
Recommendation under and in compliance with the Merger Agreement, the provisions
in Sections 3, 4 and 6 of this Agreement shall not apply for so long as such
Company Change in Recommendation shall remain in effect.  Termination of this
Agreement shall not relieve any party from liability for any breach hereof prior
to such termination.  Sections 10, 14, 17 and 18 shall survive any termination
of this Agreement.
 
SECTION 13. Waiver of Appraisal and Dissenter’s Rights.  Each Stockholder waives
and agrees not to exercise any rights of appraisal, rights to dissent or similar
rights with respect to the Merger or other transactions contemplated by the
Merger Agreement that such Stockholder may have with respect to such
Stockholder’s Covered Shares pursuant to applicable law.
 
SECTION 14. Expenses.  All fees, costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such fees, costs and expenses.
 
SECTION 15. Stop Transfer Order; Legend.  In furtherance of this Agreement,
concurrently herewith, each Stockholder shall, and hereby does authorize the
Company or its counsel to, notify the Company’s transfer agent that there is a
stop transfer order with respect to all of the Covered Shares of such
Stockholder (and that this Agreement places limits on the voting and transfer of
such Covered Shares).
 
SECTION 16. Stockholder Capacity.  It is understood that each Stockholder enters
into this Agreement solely in such Stockholder’s capacity as a stockholder of
the Company.  Nothing herein shall be construed as preventing or limiting a
Stockholder, or a director, officer or employee of a Stockholder or affiliate of
a Stockholder, who is an officer or director of the Company from taking (or
omitting to take) any action in his or her capacity as a director or officer of
the Company or otherwise fulfilling the obligations of such office (including
the performance of obligations required by the fiduciary obligations of such
Stockholder, or director, officer or employee of a Stockholder or affiliate of a
Stockholder, acting solely in his or her capacity as an officer or director of
the Company), but nothing in this Section 16 is intended to modify any of the
rights or obligations under the Merger Agreement.
 
8

--------------------------------------------------------------------------------

 
 
SECTION 17. Enforcement.  The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to equitable relief
without the requirement of posting a bond or other security, including to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity.
 
SECTION 18. Miscellaneous.
 
(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, mailed by
certified mail (return receipt requested), or sent by overnight courier,
facsimile (upon confirmation of receipt) or e-mail transmission to the parties
at the following addresses or at such other addresses as shall be specified by
the parties by like notice:
 
If to any of the Stockholders, to:
 
c/o Ceradyne, Inc.
3169 Red Hill Avenue
Costa Mesa, CA 92626
Attention: Jerrold J. Pellizzon
E-mail: jpellizzon@ceradyne.com
Fax:  (714) 556-0367


with a copy to:
 


Stradling Yocca Carlson & Rauth, P.C.
660 Newport Center Drive, Suite 1600
Newport Beach, CA 92660
Attention:   Robert E. Rich
E-mail: rrich@sycr.com
Fax:  (949) 823-5156


and


If to Parent or Merger Sub, to:
 
3M Company
3M Center
St. Paul, MN 55144
Attention: Gregg M. Larson, Esq.
E-mail: gmlarson@mmm.com
Fax: (651) 736-2205
 
9

--------------------------------------------------------------------------------

 


with a copy to:


Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Christopher E. Austin
E-mail: caustin@cgsh.com
Fax:  (212) 225-3999


(b) Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(c) Counterparts; Facsimile Transmission of Signatures.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, and delivered by means of facsimile transmission or other
electronic transmission, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.
 
(d) Entire Agreement.  This Agreement (together with the Merger Agreement and
any other documents and instruments referred to herein and therein) constitutes
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersedes all other prior agreements and understandings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof and thereof.  This Agreement is not intended and does not confer
upon any Person other than the parties hereto any rights hereunder.
 
(e) Governing Law.
 
(i) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Delaware regardless of the Laws that might otherwise govern
under applicable principles of conflicts of laws thereof.


(ii) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Delaware Court
of Chancery, or, if no such state court has proper jurisdiction, the Federal
court of the United States of America, sitting in Delaware, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the agreements delivered in connection herewith or the
transactions contemplated hereby or thereby or for recognition or enforcement of
any judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (A) agrees not to commence any such action or proceeding except
in such courts, (B) agrees that any claim in respect of any such action or
proceeding may be heard and determined in such Delaware Court of Chancery or, if
no such state court has proper jurisdiction, in such Federal court, (C) waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any such action or
proceeding in any such Delaware Court of Chancery or Federal court, and
(D) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
Delaware Court of Chancery or Federal court.  Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 18(a).  Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
 
10

--------------------------------------------------------------------------------

 


(iii) Each of the parties to this Agreement irrevocably waives any and all right
to trial by jury in any legal proceeding arising out of or relating to this
Agreement or the Transactions.


(f) Assignment.  Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties except that Parent and Merger Sub may assign, in their sole discretion
and without the consent of any other party, any or all of their rights,
interests and obligations hereunder to each other or to one or more direct or
indirect wholly owned subsidiaries of Parent (each, an “Assignee”).  Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by, the parties and their respective successors
and assigns, and the provisions of this Agreement are not intended to confer
upon any person other than the parties hereto any rights or remedies hereunder.
 
(g) Severability of Provisions.  If any provision of this Agreement shall be
held to be illegal, invalid or unenforceable under any applicable Law, then such
contravention or invalidity shall not invalidate the entire Agreement.  Such
provision shall be deemed to be modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification shall render it legal,
valid and enforceable, then this Agreement shall be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties shall be construed and enforced accordingly.
 
(h) Amendment.  No amendment, modification or waiver in respect of this
Agreement shall be effective against any party unless it shall be in writing and
signed by such party.
 
[Signature page follows]
 

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Parent, Merger Sub and the Stockholders have caused this
Agreement to be duly executed and delivered as of the date first written above.
 




3M COMPANY
 
By         /s/Christopher D.
Holmes                                                                     
Name:  Christopher D. Holmes
Title:    Executive Vice President




CYBORG ACQUISITION CORPORATION
 
By         /s/William R.
Myers                                                          
Name:  William R. Myers
Title:    President and Director









[Signature Page to Voting and Tender Agreement]
 


 
 

--------------------------------------------------------------------------------

 

/s/Joel P.
Moskowitz                                                                           
Joel Philip Moskowitz


/s/Richard A.
Alliegro                                                                           
Richard A. Alliegro


/s/Frank
Edelstein                                                                                     
Frank Edelstein


/s/Richard A. Kertson 
Richard A. Kertson


/s/Milton L.
Lohr                                                                                     
Milton L. Lohr


/s/Siegfried
Müssig                                                                                     
Siegfried Müssig


/s/Jerrold J.
Pellizzon                                                                                     
Jerrold J. Pellizzon


/s/David P.
Reed                                                                                     
David P. Reed


/s/Thomas R.
Juengling                                                                                     
Thomas R. Juengling


/s/Bruce
Lockhart                                                                                     
Bruce Lockhart


/s/Jeffrey J.
Waldal                                                                                     
Jeffrey J. Waldal


/s/Robert Michael
Miller                                                                                     
Robert Michael Miller


/s/Terry Marie Hart-Deacon 
Terry Marie Hart-Deacon

[Signature Page to Voting and Tender Agreement]
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 




Name
 
Covered Shares
         
Joel Philip Moskowitz
    1,338,564  
Richard A. Alliegro
    10,839  
Frank Edelstein
    42,644  
Richard A. Kertson
    15,994  
Milton L. Lohr
    15,474  
Siegfried Müssig
    833  
Jerrold J. Pellizzon
    68,763  
David P. Reed
    34,560  
Thomas R. Juengling
    8,194  
Bruce Lockhart
    6,580  
Jeffrey J. Waldal
    2,933  
Robert Michael Miller
    3,663  
Terry Marie Hart-Deacon
    7,499  
TOTAL
    1,556,540  





 





